Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 8, 2019.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.1     Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INGMANSON et al. (US 9,421,014).
	In reference to claims 1, 7 and 13, INGMANSON et al. discloses a method for selecting operational control programs of a surgical system, wherein the surgical system comprises an actuation module 10 of a motor 5 and a plurality of surgical instrument attachments 20, 30, 40 configured to be attached to and used with the actuation module 10, wherein the method comprises: attaching/coupling (column 3 lines 47-53) a first surgical instrument attachment 20 of the plurality of surgical instrument 20, 30, 40 attachments to the actuation module 10 and the motor 5, wherein the actuation module 10 includes a memory (EEPROM, EPROM,  or the like); identifying (column 6 lines 32-43, column 11 lines 22-28; linear stapler), by a control circuit 9, the first surgical instrument attachment 20; identifying (column 6 lines 32-43), by the control circuit 9, subsystems (e.g. firing member, cartridge capacity, etc…) of the first surgical instrument attachment 20; and selecting (column 6 line 52- column 7 line 10), by the control circuit 9, an operational control program specific to the first surgical instrument attachment 20 and the identified subsystems of the first surgical instrument attachment 20.
	Regarding claims 2, 8 and 14, INGMANSON et al. further discloses: manually adjusting the selected operational control program (column 10 lines 33-38).
	With respect to claims 3, 9 and 15, INGMANSON et al. further discloses: identifying logged useage of the first surgical instrument attachment 20 from prior use (column 6 lines 40-46; “…information about whether the loading unit has already been fired”) and adjusting (column 10 lines 33-38) the selected operational control program based on the identified logged useage of the first surgical instrument attachment 20.
	In reference to claims 4, 10 and 16, INGMANSON et al. further discloses: detaching/decoupling the first surgical instrument attachment 20 from the actuation module 10; attaching (column 3 lines 50-53) a second surgical instrument attachment 30 to the actuation module 10; identifying (column 10 lines 25-32; circular stapler), by the control circuit 9, the second surgical instrument 
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITMAN et al. (US 2003/0073981).
	In reference to claims 1, 4, 7, 10, 13 and 16, WHITMAN et al. discloses a method for selecting operational control programs of a surgical system, wherein the surgical system comprises an actuation module 122 of a motor 76, 80, 84, 90, 96 and a plurality of surgical instrument attachments (paragraph 39; linear stapler, circular stapler, clip applier, clamp, etc…) configured to be attached to and used with the actuation module 122, wherein the method comprises: attaching/coupling and detaching/decoupling (paragraph 43) a first surgical instrument attachment and a second surgical instrument attachment  of the plurality of surgical instrument attachments to the actuation module 122 and the motor 76, 80, 84, 90, 96, wherein the actuation module 122 includes a memory 130; identifying (paragraph 52; 182), by a control circuit 272, 276, the first surgical instrument attachment 20; identifying (column 6 lines 32-43), by the control circuit 272, 276, subsystems (paragraph 49) of the first surgical instrument attachment; and selecting (paragraphs 49-53), by the control circuit 272, 276, an operational control program (figures 13-16) specific to the first surgical instrument attachment and the identified subsystems of the first surgical instrument attachment.
	Regarding claims 2, 5, 8, 11, 14 and 17, WHITMAN et al further discloses: manually selecting and adjusting (“..operating programs or algorithms stored in the memory unit 130 may be updated, added, deleted, improved or otherwise revised…”) the selected operational control program/routine (paragraphs 47, 55 & 63-72) from a plurality of programs.
	With respect to claims 3, 6, 9, 12, 15 and 18, WHITMAN et al. further discloses: identifying logged useage of the first surgical instrument attachment from prior use and adjusting or overriding the selected operational control program based on the identified logged useage of the first surgical instrument attachment (paragraphs 52-53 and 76-79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



May 21, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 609.05(b).